Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed June 1, 2022 is acknowledged.  Claim 4 is amended, claims 11-13, and 15-17 are cancelled, and claims 18-22 are newly added.  Claims 1-10, 14, and 18-22 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner withdraws all grounds of rejection set forth in previous office actions.   
Allowable Subject Matter
Claims 1-10, 14, and 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or render obvious the novel subject matter of applicant’s invention, namely a tritium decontamination method comprising a first through fifth steps as recited in claim 1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779